Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.1
The appeal is dismissed.

 We granted the petition by the named defendant and the defendant Julie A. Moniz for certification to appeal from the judgment of the Appellate Court; Bank of Boston Connecticut v. Moniz, 47 Conn. App. 234, 702 A.2d 655 (1997); limited to the following issues: (1) “Did the Appellate Court properly decline to address the defendants’ challenge to the plaintiffs use of an affidavit of debt to establish the amount due?” (2) “If the answer to the first question is no, did the Appellate Court properly affirm the trial court’s reliance on the affidavit of debt without holding an evidentiary hearing?” Bank of Boston Connecticut v. Moniz, 244 Conn. 910, 713 A.2d 827 (1998).